Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “initiating, by the network assurance service, the network test on the created subset of clients during which the network assurance service determines whether the network anomaly detected by the machine learning-based anomaly detector is also detected locally at the created subset of clients.”  Independent claims 11 and 20 have been amended to include similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Vasseur et al. (US 2015/0333992) teaches a machine-learning based anomaly detection system (See [0041] and [0087]).  Vasseur teaches identifying a subset of clients in the network that exhibit conditions that are associated with a detected anomaly and initiating a test on the subset of client (See [0102], [0103], Figs. 8A and 8B; Nodes 33 and 43 exhibit conditions associated with an anomaly.  A test is initiated on the subset of clients by configuring them to track specific metrics and export them).  Vasseur does not teach creating a subset of clients that are capable of running the network test.  Vasseur does not teach retraining the machine-learning based anomaly detector based on a result of the network test.  Furthermore, Vasseur does not teach that during the test, the network assurance service determines whether the network anomaly detected by the machine learning-based anomaly detector is also detected locally at the created subset of clients.  Although the Vasseur’s test involves the clients (e.g., nodes 33 and 43) measuring and exporting additional metrics, the clients do not locally detect the anomaly.  The clients merely export the measured metrics, without performing any analysis on them that would enable the client to detect locally whether an anomaly is present.
Matsubara et al. (US 2009/0089627) teaches clients/nodes locally detecting whether an anomaly is present (See [0005]).  Jinka et al. (US 2017/0302506) teaches clients/detection devices locally detecting whether an anomaly is present (See [0100]).  Although these references teach the general 
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478